Case 3:19-cv-00063-MHL Document 7-2 Filed 03/25/19 Page 1 of 3 PageID# 248




                       EXHIBIT 2
Case 3:19-cv-00063-MHL Document 7-2 Filed 03/25/19 Page 2 of 3 PageID# 249




 Brian W. Lown
 (757) 628-5667
 bwlown@wilsav.com
                                                                                                                              00375.115

                                                          March 15,2016




 Via Facsimile and U.S; Mail

 ChemTreat, Inc.
 5640 Cox Road
 Glen Allen, VA 23060

              Re:          Notice of Claim
                           Date of Accident:           December 24,2015
                           Property:                   Valley Proteins, Inc.
                                                       22528 Lankford Hwy.
                                                       Accomac, VA 23301

 Dear SirlMadam:

         We represent Mid-South Steam Boiler & Engineering Company, Inc. in connection with
 the above-referenced incident. On December 24,2015, an explosion occurred at a Valley          .
 Proteins facility in Accomac, Virginia, causing extensive damage. We also understand that an
 individual may have been injured in the explosion. We have been placed on notice of potential
 subrogation claims by various insurance carriers for Valley Proteins, alleging that a pressure
 vessel manufactured by Mid-South was involved in the explosion. It is our understanding that
 you may have inspected, tested, andlor serviced the boiler system associated with the pressure
 vessel. Accordingly, we are writing to place you on notice of potential claims Mid-South may
 have against you, including, but not limited to, claims for indemnity and/or contribution.

        Please be advised that investigation is ongoing. Valley Proteins owns and controls the
accident site. We understand that Valley Proteins is storing/will store certain items for future
inspection as it removes debris from the site. Valley Proteins has set dates for interested parties
to inspect the site and debris. The next two dates are March 17 and March 24, with inspections
scheduled to begin at 7:00 a.m. at the Accomac facility. Should you wish to perform or attend
the inspection, the contact at Valley Proteins is Rodney White, Director of Treasury Operations.
His email address is rwhite@valleyproteins.com and his telephone number is 540-877-2092
x10371. Additionally, the attorneys for the subrogation carriers are Samuel Pace of Dugan
Brinkmann Maginnis and Pace, telephone: 215-563-3500, email: sjpace@dbmplaw.com; and
Daniel Theveny of Cozen O'Connor, telephone: 215-665-4194, email: DTheveny@cozen.com.

                                                          Reply 10 Norfolk Office

         440   MONTICELLO      AVENUE    SUITE 2200     NORFOLK,   VA   23510       757.628.5500   FACSIMILE   757.628.5566
222   CENTRAL       PARK   AVENUE   SUITE 1500   VIRGINIA BEAOH,     VIRGINIA   23462     757.628.5500    FACSIMILE   757.628.5659


                                                      WWW.WILLCOXANDSAVAGE.COM


[-1397474.1
Case 3:19-cv-00063-MHL Document 7-2 Filed 03/25/19 Page 3 of 3 PageID# 250


                                               Willcox & Savage


March 15,2016
Page 2


        Please forward this letter to your insurance carriers and place them on notice of these
potential claims. Additionally, we request that you preserve all evidence and potentially relevant
or discoverable documents, items, or information, whether in paper or electronic form, related to
the above-referenced incident, the pressure vessel, deaerator, boilers, or the system(s) associated
therewith, and any materials, products, and/or services you supplied or provided, including, but
not limited to, all contracts, receipts, purchase orders, instructions, warnings, inspection reports,
maintenance records, boiler service reports, cooling service reports, testing and quality control
protocols, test data and results, incident reports, policies, procedures, training materials, videos,
pictures, e-mails, or other tangible items.

              If you have any questions, please feel free to conta




BWL:pdf




1-1397474.1
